DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-38 of U.S. Patent No. 10,898,652 in view of Clemente (US 2010/0249706). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are disclosed in the patent claims in view of Clemente as detailed below:
Instant claims
Patent claims
1. 









A drive assembly for a device for use with a container, 


the container having a container body and a slidable piston therein, comprising: 

a drive ribbon movable between an axially retracted configuration and an axially extended configuration 



to advance said piston axially within the container body, 
the drive ribbon comprising a proximal edge section and a distal edge section, 

wherein, during movement of the drive ribbon, a retracted portion of the drive ribbon defines a spiral about a drive axis, and 

an extended portion of the drive ribbon defines a helical column about said drive axis 

in which the proximal edge section of the drive ribbon is in engaged with the distal edge section that is adjacent to the proximal edge section, 

wherein the extended portion defines a distal end of the drive ribbon that is disposed within the container body to advance said piston.

36. A medical delivery device for use with a medicament container having a container body holding a medicament and defining an outlet, the medicament container further including a piston disposed within the container body, advancement of the piston in the container body expelling the medicament through the outlet; the delivery device comprising: a support structure adapted to support the medicament container; and 

a drive assembly supported on the support structure and adapted to advance the piston within the container body, 

the medicament container further including a piston disposed within the container body

the drive assembly comprising a drive ribbon having a distal edge section and a proximal edge section, the drive ribbon having a retracted configuration and an extended configuration, 

adapted to advance the piston within the container body 
drive ribbon having a distal edge section and a proximal edge section 

wherein a retracted portion of the drive ribbon in the retracted configuration defines a spiral and 


an extended portion of the drive ribbon in the extended configuration defines a helix, 

the proximal edge section of the drive ribbon is directly bearingly engaged with an adjacent portion of the distal edge section




the drive ribbon being incrementally moveable between the retracted and extended configurations about a drive axis; and a mechanical drive operably coupled with the drive ribbon to move the drive ribbon between the retracted and extended configurations.
37. The delivery device of claim 36, wherein, in the extended portion of the drive ribbon, the proximal edge section of the drive ribbon is directly bearingly engaged with an adjacent portion of the distal edge section.

The patent claims disclose all of the limitations of the instant claims but is silent regarding “the extended portion defines a distal end of the drive ribbon that is disposed within the container body to advance said piston.” However, Clemente discloses an injection device (Fig. 4) comprising a drive ribbon (120), thus being in the same field of endeavor, that has a distal end (142; Fig. 7) that engages a piston (128) within a container body (150) to advance said piston (128; ¶0043). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the patent claims to provide the distal end within the container in contact with the piston as taught by Clemente to provide sufficient structure to move the piston during use of the drive ribbon, as recognized by Clemente. 
16. A medical delivery device, comprising: 









an axially expandable drive assembly; 



a container having a container body and a slidable piston therein; 

wherein the axially expandable drive assembly comprises a drive ribbon movable between an axially retracted configuration and an axially extended configuration 

to advance said piston axially within the container body, 

the drive ribbon comprising a proximal edge section and a distal edge section, 

wherein, during movement of the drive ribbon, a retracted portion of the drive ribbon defines a spiral about a drive axis, and 

an extended portion of the drive ribbon defines a helical column about said drive axis 

in which the proximal edge section of the drive ribbon is in engaged with the distal edge section that is adjacent to the proximal edge section, 

wherein the extended portion defines a distal end of the drive ribbon that is disposed within the container body to advance said piston.

36. A medical delivery device for use with a medicament container having a container body holding a medicament and defining an outlet, the medicament container further including a piston disposed within the container body, advancement of the piston in the container body expelling the medicament through the outlet; the delivery device comprising: a support structure adapted to support the medicament container; and 

a drive assembly supported on the support structure and adapted to advance the piston within the container body, 

the medicament container further including a piston disposed within the container body

the drive assembly comprising a drive ribbon having a distal edge section and a proximal edge section, the drive ribbon having a retracted configuration and an extended configuration, 

adapted to advance the piston within the container body

drive ribbon having a distal edge section and a proximal edge section 

wherein a retracted portion of the drive ribbon in the retracted configuration defines a spiral and 

an extended portion of the drive ribbon in the extended configuration defines a helix, 

the proximal edge section of the drive ribbon is directly bearingly engaged with an adjacent portion of the distal edge section




the drive ribbon being incrementally moveable between the retracted and extended configurations about a drive axis; and a mechanical drive operably coupled with the drive ribbon to move the drive ribbon between the retracted and extended configurations.
37. The delivery device of claim 36, wherein, in the extended portion of the drive ribbon, the proximal edge section of the drive ribbon is directly bearingly engaged with an adjacent portion of the distal edge section.

The patent claims disclose all of the limitations of the instant claims but is silent regarding “the extended portion defines a distal end of the drive ribbon that is disposed within the container body to advance said piston.” However, Clemente discloses an injection device (Fig. 4) comprising a drive ribbon (120), thus being in the same field of endeavor, that has a distal end (142; Fig. 7) that engages a piston (128) within a container body (150) to advance said piston (128; ¶0043). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the patent claims to provide the distal end within the container in contact with the piston as taught by Clemente to provide sufficient structure to move the piston during use of the drive ribbon, as recognized by Clemente.
19. A medical delivery device, comprising: 









a mechanical drive; 

an axially expandable drive assembly; 


a container having a container body and a slidable piston therein; 

wherein the axially expandable drive assembly comprises a drive ribbon movable between an axially retracted configuration and an axially extended configuration 

to advance said piston axially within the container body, 

the drive ribbon comprising a proximal edge section and a distal edge section, 

wherein, during movement of the drive ribbon, a retracted portion of the drive ribbon defines a spiral about a drive axis, and 

an extended portion of the drive ribbon defines a helical column about said drive axis 

in which the proximal edge section of the drive ribbon is interlockable with the distal edge section that is adjacent to the proximal edge section, 

wherein the extended portion defines a distal end of the drive ribbon that is disposed within the container body and contactable with said piston, and 

wherein the mechanical drive is operably coupled with the drive ribbon to move the drive ribbon from the axially retracted configuration to the axially extended configuration.

36. A medical delivery device for use with a medicament container having a container body holding a medicament and defining an outlet, the medicament container further including a piston disposed within the container body, advancement of the piston in the container body expelling the medicament through the outlet; the delivery device comprising: a support structure adapted to support the medicament container; and 

a mechanical drive
a drive assembly supported on the support structure and adapted to advance the piston within the container body, 

the medicament container further including a piston disposed within the container body

the drive assembly comprising a drive ribbon having a distal edge section and a proximal edge section, the drive ribbon having a retracted configuration and an extended configuration, 

adapted to advance the piston within the container body

drive ribbon having a distal edge section and a proximal edge section 

wherein a retracted portion of the drive ribbon in the retracted configuration defines a spiral and 


an extended portion of the drive ribbon in the extended configuration defines a helix, 

the proximal edge section of the drive ribbon is directly bearingly engaged with an adjacent portion of the distal edge section







mechanical drive operably coupled with the drive ribbon to move the drive ribbon between the retracted and extended configurations

the drive ribbon being incrementally moveable between the retracted and extended configurations about a drive axis; and a mechanical drive operably coupled with the drive ribbon to move the drive ribbon between the retracted and extended configurations.
37. The delivery device of claim 36, wherein, in the extended portion of the drive ribbon, the proximal edge section of the drive ribbon is directly bearingly engaged with an adjacent portion of the distal edge section.
6. The drive assembly of claim 1, 



further comprising a thrust member engaged with one of the proximal or distal edge sections, wherein relative rotation between the thrust member and the drive ribbon transitions the retracted portion to the extended portion.
38. The delivery device of claim 37, further comprising a thrust member operably coupled with the drive ribbon, 

the thrust member being engaged with at least a portion of the proximal edge section when the drive ribbon is at least partially extended, wherein relative rotation between the drive ribbon and the thrust member in a first direction further extends the drive ribbon, and 

relative rotation between the drive ribbon and the thrust member in an opposite second direction further retracts the drive ribbon.


Allowable Subject Matter
Claims 2-5, 7-15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783